Name: Commission Regulation (EC) No 1398/95 of 21 June 1995 amending Regulation (EEC) No 1696/87 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution (inventories, network, reports)
 Type: Regulation
 Subject Matter: deterioration of the environment;  economic analysis;  information technology and data processing;  forestry;  European construction;  environmental policy
 Date Published: nan

 Avis juridique important|31995R1398Commission Regulation (EC) No 1398/95 of 21 June 1995 amending Regulation (EEC) No 1696/87 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution (inventories, network, reports) Official Journal L 139 , 22/06/1995 P. 0004 - 0005COMMISSION REGULATION (EC) No 1398/95 of 21 June 1995 amending Regulation (EEC) No 1696/87 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution (inventories, network, reports)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3528/86 of 17 November 1986 on the protection of Community's forests against atmospheric pollution (1), as last amended by Regulation (EEC) No 2157/92 (2), and in particular Article 3 (2) thereof, Whereas, pursuant to the first indent of Article 2 (1) of Regulation (EEC) No 3528/86, the purpose of the Community scheme to protect forests against atmospheric pollution is to help the Member States to establish, on the basis of common methods, a periodic inventory of damage caused to forests, in particular by atmospheric pollution; Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 3528/86 Member States shall forward to the Commission the data gathered by the network of permanent observation plots for intensive, continuous surveillance; Whereas the specific forest conditions in the northern parts of Finland and Sweden include large areas with homogeneous stands and site conditions; whereas it is necessary to amend Commission Regulation (EEC) No 1696/87 (3), as last amended by Regulation (EC) No 836/94 (4), to modify the existing common methodology of the periodic inventory; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Forestry Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 1696/87 is amended as follows: 1. In Annex I, point 1, the second paragraph is replaced by the following: 'This inventory is to be carried out at Community level on the basis of a 16 Ã  16 km grid covering the entire area of each Member State. In northern Finland (north of 65 °30&prime; latitude), in the northern region and North mountain region of Sweden (north of 59 ° latitude) where large homogeneous forests areas exist, only a subsample of this grid could be considered for the inventory. For these specific cases it will be accepted that the grid is enlarged to a maximum of 32 Ã  32 km. In addition, Member States may collect information from denser networks in order to obtain representative data at a national or regional level for the presentation of their annual report. For both observation levels (Community and national or regional level) the common methods (as described below) regarding the choice of the three sample and the observation criteria shall be applied.` 2. In Point II.1, the following sentence is added at the end of the second paragraph: 'In accordance with point I, a larger grid network than 16 Ã  16 km could be applied in the specified areas.` 3. In point II.2, the first indent of the second paragraph is replaced by the following: '- Member States may decide on the number of trees to be assessed at each point; however, the sample may not consist of less than 20 trees nor more than 30 and the number must remain constant. In certain areas, as defined in point I where it is not possible to select 20 trees according to the standard methods, the minimum number of sample trees per plot could be reduced to 10. This possibility for a reduction of the number of sample trees is also applicable for plots with an altitude above 1 500 metres.` 4. Explanation Forms 1a and 1b are amended as follows: (a) in point 1, the following country codes are added: '13: Sverige (SV) 14: OEsterreich (AU) 15: Suomi - Finland (FS)`; (b) in point 7, the altitude class 31 is replaced by the following: '31: 1 501 - 1 550 m 32: 1 551 - 1 600 m 33: 1 601 - 1 650 m 34: 1 651 - 1 700 m 35: 1 701 - 1 750 m 36: 1 751 - 1 800 m 37: 1 801 - 1 850 m 38: 1 851 - 1 900 m 39: 1 901 - 1 950 m 40: 1 951 - 2 000 m 41: 2 001 - 2 050 m 42: 2 051 - 2 100 m 43: 2 101 - 2 150 m 44: 2 151 - 2 200 m 45: 2 201 - 2 250 m 46: 2 251 - 2 300 m 47: 2 301 - 2 350 m 48: 2 351 - 2 400 m 49: 2 401 - 2 450 m 50: 2 451 - 2 500 m 51: > 2 500 m`; (c) in point 14 the following tree species are inserted under the subheading 'Broadleaves`: '088: Betula tortuosa 089: Ceratonia siliqua 090: Crataegus monogyna`; (d) in point 14 the following tree species is inserted under the subheading 'Conifers`: '140: Chamaecyparis lawsoniana`. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1995. For the Commission Franz FISCHLER Member of the Commission